DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon further review & consideration of the appeal brief filed on March 8, 2021, this application is hereby allowed, and Reasons for Allowance are set forth below

Claim Interpretation
Claim 1 recites the limitation “wherein the at least one base member and the construction face extend across a bottom plate at an angle relative to a horizontal that is less than an angle of repose of the metal powder”. In paragraph [0023] of the specification, applicant explains that “the construction face extends at an angle relative to the horizontal the construction face does not extend horizontally, but instead at an angle (not equal to zero) with respect to the horizontal.” As applicant has provided an exact definition, the above claim limitation will be interpreted as excluding situations where the construction face extends horizontally, i.e. where the angle would be equal to zero.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Harper on May 28, 2021.

The application has been amended as follows: 
Please amend claim 1 to read as follows:
1. An additive production method of producing an object, the additive production method comprising: 
applying metal powder in a production region in layers, by an application device, to at least one base member along a construction face, wherein the at least one base member and the construction face extend across a bottom plate at an angle relative to a horizontal that is less than an angle of repose of the metal powder, the metal powder being partially melted by a laser beam and subsequently solidified such that support structures extending transversely [toward the construction face are produced on the at least one base member and the object is connected to the support structures; 
transporting, by at least one continuous conveyor, the at least one base member with the object in a transport direction (T) away from the construction face; and 
transporting, by the at least one continuous conveyor, the at least one base member and the support structures with a completed object to a removal region where at least the completed object is removed from the at least one continuous conveyor, 
wherein the support structures discharge heat from the completed object to the at least one base member, the support structures being removed from the at least one base member and the completed object after the removal region has been reached.


Please amend claim 2 to read as follows:
2. The additive production method according to claim 1, wherein the at least one base member is removed from the continuous conveyor is a belt conveyor with an open structure, the bottom plate terminates in the removal region., and metal powder trickles through the open structure of the belt conveyor away from the base member and the completed object and is accumulated in a collection container.

Please amend claim 9 to read as follows:
9. The additive production method according to claim 1, wherein, before the completed object is removed from the continuous conveyor, production of a next object begins.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Ederer et al. (US 9914169) hereinafter Ederer
Gibson et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer. (2010) hereinafter Gibson
Ederer discloses that material is deposited in layers in a process chamber and the material is selectively solidified using a solidification apparatus with these steps being repeated (Ederer, col 2, lines 10-14). Ederer discloses a conveyance of the first material proceeding through the build process and proceeds continuously sequentially and uniformly up to an unpacking position (Ederer, col. 2, lines 15-17). Ederer discloses that the material is moved on a conveyor (Ederer, col. 4, lines 46-47; see also Figs 6-13 where the conveyor is (11). See especially Fig 4). Ederer discloses at the second free end, a break-out zone (unpacking position) in which unbound parts of the particulate material are removed (Ederer, col 6, lines 4-6; see also Fig 6 where the completed objects (4) reach an unpacking position where the Run-off particulate material (15) trickles away). Ederer discloses embedding the components with support structures to hold the components in position until they are removed (Ederer, col. 6, lines 17-21). Ederer further discloses where the base member and the construction face extend across a bottom plate at an angle relative to a horizontal as Ederer shows in Fig 10 the powder and base member extending at a 0 degree angle and this is less than the angle of repose of the powder across a transfer conveyor belt which meets the claim limitations as it forms a plate at the bottom of the apparatus (Ederer, Fig 10).
However, while Ederer discloses a vertical embodiment with a base member extending at zero degrees as well as an auxiliary plate (Ederer, col 7, lines 5-7), Ederer does not disclose or suggest where a base member extends across a bottom plate at an angle relative to horizontal where support structures are produced on the at least one base member. Thus while 
Gibson teaches that all powder bed fusion (PBF) processes share a basic set of characteristics which include one or more thermal sources for inducing fusion between powder particles, a method for controlling powder fusion to a prescribed region of each layer, and mechanisms for adding and smoothing powder layers (Gibson, pg. 103, second paragraph). Gibson teaches that full melting is the mechanism most commonly associated with powder bed fusion processing of engineering metal alloys (Gibson, pg. 112, last paragraph). Gibson teaches that thermal energy of subsequent scans of a laser or electron beam (next to or above the just-scanned area) is typically sufficient to re-melt a portion of the previously solidified solid structure; and thus, this type of full melting is very effective at creating well-bonded, high-density structures from engineering metals and polymers (Gibson, pg. 112, last paragraph). Gibson explains that "Supports are extended until they intersect either with the base platform or another upward facing surface of the part" (Gibson, pg. 350, first full paragraph; see also Fig 13.4 on pg. 350 of Gibson showing how support structures are used to support overhangs on an object and connect down to a base platform and that they extend transversely with respect to the build face).
However, Gibson does not disclose base members with support structures attached being at an angle not equal to zero. Therefore claim 1 is free from the art.
While Gibson teaches that lasers can be used to solidify material in a powder bed additive manufacturing system, Gibson does not disclose or suggest orienting a base member to which support structures are attached at an angle other than zero degrees. Therefore this art, even when taken together, does not fairly suggest an additive manufacturing method wherein extend across a bottom plate at an angle not equal to zero relative to a horizontal that is less than an angle of repose of the metal powder. Thus claim 1 is free from the art. As claim 1 is free from the art, claims 2, 4, 6-11 and 17-20 are also free from the art at least due to their dependency from claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733